On petition for rehearing we are requested to consider the following assignment of error appearing in the original opinion, viz.:
"As also will levy and assess in the manner and as provided by law, such further and additional taxes as may be necessary and required for the purpose of providing and raising sufficient moneys with which to pay the principal of the original bonds of the said Halifax Drainage District of Volusia County, Florida, issued June 1st, A.D. 1921, and the principal of any refunding bonds issued by virtue of said refunding resolution, as well as interest which will accrue upon the said refunding bonds by reason of the extension and continuation of the original obligation in the form of the said refunding bonds."
It was emphasized that if no additional taxes could be levied by the Supervisors of the Drainage District, the only source of payment to which the bondholders could look for payment would be to the total balance due on the original total tax which had not been levied, and it was apparent that the bonds and accumulated interest would never be *Page 488 
paid, which would render the bonds of the Halifax Drainage District of no practical value.
Drainage districts have no power or authority other than that conferred by statute. Section 1460 C.G.L. grants to the Board of Supervisors, after the drainage district has been lawfully organized, the power to levy a reclamation tax not exceeding 50 cents per acre of the drainage district for the purpose of defraying organization costs. The moneys arising from this source shall be used for the purpose of paying expenses previously incurred or to be incurred in organizing the drainage district, making surveys of the same, and assessing benefits and damages, and this is required before the Board of Supervisors shall be empowered to provide funds to pay the improvement costs of the district.
Section 1467, C.G.L., grants to the Board of Supervisors power to levy a tax on all lands in the district "for benefits" which have been assessed and found necessary by the Board of Supervisors to pay the costs of completion of the improvements, or "plan of reclamation." It will be observed that the power to levy a tax by the Board of Supervisors is limited solely to the benefits on the lands located within the District upon the theory that after the plan of reclamation is completed, the values of the lands within the area will be increased. The third tax which the Board of Supervisors may levy in carrying out their plan of reclamation is an emergency tax, being 10% of the total amount of the costs of benefit taxes in addition to the benefit tax.
If the drainage district desires to issue bonds to raise money to finance the plan of reclamation, the Board of Supervisors has the power to issue bonds in an amount not exceeding 90% of the benefits assessed upon the lands of the district. The amount of the interest which will accrue on the bonds shall be included and added to the said tax, *Page 489 
but the interest to accrue on account of the issuance of said bonds shall not be construed as a part of the construction in determining whether or not the expenses and costs of making the improvements are equal to or in excess of the benefits assessed. It will be observed that drainage districts are limited in power to levy and collect taxes. The power to levy and collect taxes on the lands in the drainage area is restricted to the amount of benefits shown by the plan of reclamation. See Moran v. State, exrel. Montgomery, 111 Fla. 429, 149 So. 477; Certain Lands v. East Palatka Drainage District, 111 Fla. 795, 149 So. 766.
It is next contended that the original bonds pledged the full faith and credit of the drainage district. The assets are the liens which the district acquired for the total tax and it had a possessed power to levy an additional tax, if the original tax proved insufficient to pay the bonds and interest of the district. It appears that the proper construction or interpretation is that the full faith and credit of the resources of the Halifax Drainage District to the extent and limit as authorized by law is in regard to all liens created by the special assessments. See State, ex rel. Root, v. Cranden,115 Fla. 153, 155 So. 667.
It is next contended that the defendant, S.O. Doty, paid all taxes authorized under Section 1114, R.G.S., 1467, C.G.L., inclusive of all obligations created by virtue of the original resolution authorizing the issuance of bonds of the Halifax Drainage District. The statute, supra, provides: "The amount of the interest (as estimated by the Board of Supervisors) which will accrue on such bonds shall be included and added to the said tax (meaning assessment benefits and emergency tax). It has not been made to appear on this record that the defendant, Doty, paid, or caused to be paid, within the time prescribed or fixed by the statute, the interest on bonds accruing after *Page 490 
date of issuance. Neither has he paid or caused to be paid the original bonds or any part thereof issued by the Drainage District wherein his lands are located. If the bonds of the Halifax Drainage District are refunded the lands of the defendant, Doty, can be discharged of the bonds and interest by following the provisions of Section 1 of Chapter 13627, Laws of Florida, 1929.
The record shows that the defendants, W.J. Gardiner and wife, S. Elizabeth Gardiner, own lands situated within the Halifax Drainage District and claim that their lands should be discharged from all liens by the payment on their part of given items composing the total cost of the original bonds and that their lands would likewise be discharged by payment of the estimated items incurred in refunding the said drainage bonds. The right granted by statute to all owners of property situated in the drainage district contemplates that the right or privilege of paying the assessments shall be exercised by the land owner at any time on or before a date to be fixed by the Board of Supervisors, and when the amount so assessed is paid, the same shall be the full amount of the tax levy, less the amount included to pay interest, and when the same is done the lands will be free from any and all liens. It has not been made to appear that the Gardiners availed themselves of the privilege and opportunity to pay or cause to be paid the amount assessed against their lands in the drainage district in regard to the original issue of bonds.
The Gardiners have the right accorded by Section 1 of Chapter 13627, Acts of 1929, to discharge from any and all liens their lands situated within the drainage district by paying the amount due for the refunding bonds as prescribed by Chapter 13627,supra. The plan of payment of the refunding bonds is fully provided for by Chapter 13627, supra. *Page 491 
The original opinion previously entered in this cause, on rehearing, is adhered to except as altered or modified by this said opinion on rehearing.
WHITFIELD, BROWN and BUFORD, J.J., concur.
                    ON SECOND PETITION FOR REHEARING.